            Case 1:20-cv-02705-ELH Document 32 Filed 12/28/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


                                                    )
In Re Application of Daniel Snyder                  )
For an Order Directing Discovery from               )
Moag & Co., LLC Pursuant to                         ) Case No. 20-CV-02705-ELH
28 U.S.C. § 1782                                    )


                                  JOINT STATUS REPORT

      Pursuant to the Court’s December 17, 2020 Order, the Parties respectfully submit this joint

status report on Respondent’s production of documents in response to Petitioner’s Section 1782

Subpoena, and the December 17, 2020 Order of this Court:

      Respondent’s Position

       1.      Parties’ counsel on December 28, conferred twice by phone, first to discuss the

logistics of filing file a status report today as ordered, and second, to discuss what additional

documents will be provided today. In that discussion Respondent advised that their client and one

employee had gone in to the office, and that a fourth production will occur today, consistent with

all three earlier productions, subject to Respondent’s timely served objections on November 9,

2020. Respondent further advised that Rule 72(a) Objections to the December 17, 2020 Order,

supported by Exhibits and three sworn statements, would also be filed.

       2.      Respondent further recounts here Moag’s pre-December 28, 2020 productions,

noting that, as of December 2, 2020, three successive “rolling productions” had occurred. The

initial 13-page production was twice supplemented, first with one page, and second with an

additional 108 pages as of December 2, bringing the total to 122 pages produced as of the December

17, 2009 Order.

       3.      Subject to his November 9, 2020 objections, Respondent will produce by day’s end

on December 28, 2020 two sworn statements to accompany the fourth document production, to be
                                                1
            Case 1:20-cv-02705-ELH Document 32 Filed 12/28/20 Page 2 of 7



numbered MOAG000123- MOAG000160, which includes documents retrieved Christmas week

with the help of outside technical assistance brought into Respondent’s office.

       4.      Per Respondent, this production will include (a) one page reflecting a 5-minute

Moag-Potter call on July 30, 2020, marked REVISED MOAG000075; (b) fifteen (15) additional

emails, and (c) eleven (11) text messages John Moag was able to photograph when he saw them

for the first time on his iPad before it synced with his iPhone—messages no longer on his iPhone

(see Moag Decl. at ¶ 12).

       5.      Respondent represents that the Moag Declaration will confirm that, Respondent, to

the best of its ability, has fully responded to Petitioner’s discovery, to the point of going beyond

what the rules of discovery require. Respondent further contends that the Moag Declaration will

confirm that nothing produced remotely connects Moag to the Indian allegations, or to any

knowledge of anything or anyone with such knowledge or connection.

       6.      Finally, Respondent submits that the Moag Declaration will state that Moag is

unaware of anything in his possession or control or otherwise existing in any way related to the

India Litigation that pre-dates the July 15, 2020 India Defamatory Articles.

       Petitioner’s Position

       7.      On December 17, 2020, the Court issued a Memorandum and Order (Dkt. No. 23)

granting Petitioner’s Motion to Compel. Specifically, the Court ordered Moag to either provide an

affidavit under oath attesting that the documents produced are the only documents responsive to

Petitioner’s subpoena or to otherwise comply with the subpoena. Id. at 2. The Court further

ordered Moag “to file responses to Petitioner’s discovery requests as described in the Petitioner’s

Proposed Order (ECF 13-8 Under Seal) within 10 days of this Order.” Id. at 3.

       8.      After not receiving any further updates or productions from Moag following entry

of the Court’s Order, on December 27, 2020, counsel for Petitioner sent an email to counsel for

                                                 2
            Case 1:20-cv-02705-ELH Document 32 Filed 12/28/20 Page 3 of 7



Moag requesting an update as to how Moag intended to respond to the Court’s Memorandum and

Order in connection with the parties’ obligation to file a joint status report on December 28, 2020.

       9.      Accordingly, on December 28, 2020, counsel for Petitioner and counsel for Moag

held a meet and confer conference call to discuss Moag’s intentions with regard to the options

provided to it in the Court’s Memorandum and Order. During that call, counsel for Petitioner

specifically requested counsel for Moag’s position on whether it would be producing the following

categories of previously requested documents: unredacted copies of phone records that previously

had been produced with extensive redactions; text messages between Moag and Mr. Bobby Potter;

and phone records from Moag’s carrier, Comcast, during the relevant time period. In response,

counsel for Moag represented that it would serve a supplemental production and an accompanying

affidavit by end of day on December 28 – the deadline for complying with the Court’s Order;

however, counsel for Moag represented that it would not be producing previously redacted phone

records in unredacted form.

   10. At 7:16 PM on December 28, 2020, counsel for Moag provided via email a supplemental

document production (revised MOAG000075; MOAG000123-160) and a Declaration from Nate

Wilson, Vice President at Moag.        There are significant deficiencies with the supplemental

production.

       11.     At 8:01 PM, Moag publicly filed a Declaration by John A. Moag, Jr., Chairman and

CEO of Moag (Dkt. No. 30), as well as Mr. Wilson’s Declaration (Dkt. No. 30-1). The Moag

Declaration is rife with scandalous and willfully defamatory statements regarding Petitioner, as

well as at least four willful misrepresentations in his sworn declaration.

       12.     Specifically, Mr. Moag falsely claims in paragraph 10 of his declaration when he

asserts that he had no telephonic contact with Ms. Blair on July 7. This is contradicted by phone




                                                  3
          Case 1:20-cv-02705-ELH Document 32 Filed 12/28/20 Page 4 of 7



records produced by Ms. Blair documenting a call from Ms. Blair to Moag. Mr. Moag’s assertion

is further contradicted by a sworn statement of one of his own clients.

       13.     Moag further falsely claims in paragraph 11, asserting that Petitioner sent

“intruders” to his home on August 1, 2020. This patently absurd allegation is false and defamatory.

       14.     Moag further falsely claims in paragraph 4 alleging that the 1782 petition in this

matter was leaked by Petitioner to one or more media outlets, when in fact Petitioner has not leaked,

and indisputably would have no possible motivation or desire to see any publicity whatsoever

concerning the matters herein.

       15.     These false statements in the Moag Declaration are only those that are most glaring

on less than three hours of review, in advance of the deadline for submission of this Joint Status

Report. Petitioner of course reserves all rights and remedies to supplement, and to seek recourse

with respect to these and other falsities that may become apparent. Turning to the inadequacies in

Fourth Supplemental Production (MOAG000123-160), Moag failed to provide unredacted

versions of previously filed redacted phone records from both Verizon and Comcast. Petitioner

previously—and continuously—requested of Moag to provide such documents and Moag has

repeatedly failed to provide them. See Reply (Dkt. No. 13-8) 8-9. Instead, Moag provides another

heavily redacted phone record that is useless for Petitioner. See MOAG000075. To date, Moag

has failed to provide any legally valid basis for redacting the contents of the phone records

requested via the duly served subpoena.

       16.     Both Mr. Moag’s and Mr. Wilson’s declarations are also deficient in that they fail

to explain protocols used to locate documents and why responsive documents were not previously

located and timely produced. For example, Mr. Moag fails to explain why he never searched his

iPad for responsive messages prior to December 13, 2020. See Moag Aff. (Dkt. No. 30) ¶ 12. Mr.

Moag also fails to explain why he cannot request additional records from Comcast even though he

                                                 4
          Case 1:20-cv-02705-ELH Document 32 Filed 12/28/20 Page 5 of 7



previously represented in his own filings that he had the ability to do so upon evidence from

Petitioner. Id. at ¶ 19. With respect to Mr. Wilson’s affidavit, he critically fails to describe the

specific search terms he used to search Mr. Moag’s devices and the results of such searches, see

Wilson Aff. (Dkt. No. 30-1) ¶¶ 9-12.

        17.    In light of the eleventh hour (or more specifically, twentieth hour) production of

documents and declarations by Respondent, and improper withholding of part of its accompanying

filings, Petitioner expressly reserves its right to file a supplemental status report after it has had a

full and fair opportunity to review Moag’s supplemental document production and upon receipt of

any further supplemental documents. Petitioner further reserves all rights and objections in the

meantime, including without limitation, the right to seek further relief from this Court based on

Respondent’s conduct. As noted above, Petitioner also reserves all of his rights and remedies with

regard to the scandalous statement, and numerous apparently willful falsities in the Moag

Declaration.


                                       Respectfully submitted,


                                                   By: /s/Andrew C. Bernasconi
                                                   Andrew C. Bernasconi (MD Bar No. 15780)
                                                   1301 K Street NW
                                                   Suite 1000, East Tower
                                                   Washington, DC 20005
                                                   Tel: (202) 414-9200
                                                   abernasconi@reedsmith.com

                                               Rizwan A. Qureshi
                                               (Admitted Pro Hac Vice)
                                               1301 K Street NW
                                               Suite 1000, East Tower
                                               Washington, DC 20005
                                               Tel: (202) 414-9200
                                               rqureshi@reedsmith.com

                                               Jordan W. Siev
                                               (Pro Hac Vice Motion Forthcoming)
                                                   5
Case 1:20-cv-02705-ELH Document 32 Filed 12/28/20 Page 6 of 7



                           599 Lexington Avenue, 22nd Floor
                           New York, NY 10022
                           Tel: (212) 521-5400
                           jsiev@reedsmith.com

                           TACOPINA, SEIGEL & DEOREO, P.C.
                           Joseph Tacopina
                           Chad D. Seigel
                           275 Madison Avenue, 35th Floor
                           New York, NY 10016
                           jtacopina@tacopinalaw.com
                           cseigel@tacopinalaw.com
                           (Admitted Pro Hac Vice)

                           Attorneys for Petitioner


                                   / s / Joe R. Reeder_______
                                  Joe R. Reeder
                                  USDC MD BAR # 06701
                                  Stephen T. Fowler
                                  USDC MD Bar #16881
                                  Greenberg Traurig, LLP
                                  2101 L Street N.W.
                                  Washington, D.C. 20037
                                  (202) 331-3100
                                  reederj@gtlaw.com

                                  Attorneys for Respondent




                              6
       Case 1:20-cv-02705-ELH Document 32 Filed 12/28/20 Page 7 of 7



                              CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that on this 28th day of December 2020, a copy of the foregoing

Joint Status Report was electronically filed with the Court and served upon all counsel of record.

                                                   /s/Andrew C. Bernasconi
                                                   Andrew C. Bernasconi




                                               7
